DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 89-99, 101, 106, 107, and 113-118 are pending in the application. Claims 1-57 and 112 were previously cancelled.  Claims 113-118 are newly-added. 
This application is in condition for allowance except for the presence of claims 58-88, 100, 102-105 and 108-111, which are directed to an invention non-elected without traverse.  Accordingly, claims 58-88, 100, 102-105 and 108-11 have been cancelled.
Priority
	This application is a continuation of PCT/US2019/021 138, filed March 7, 2019, which claims priority to U.S. Provisional Patent Application Serial Nos. 62/639,608, filed March 7, 2018; 62/697,920, filed July 13, 2018; 62/697,926, filed July 13, 2018; 62/697,923, filed July 13, 2018; and 62/715,545, filed August 7, 2018.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 58-88, 100, 102-105 and 108-111 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method for isolating and separating a cannabinoid from a natural or synthetic source is novel and unobvious over the prior art. Chromatographic separation/isolation of cannabinoids, including by continuous processes, is well-known in the art [for example, see Oroskar (US 10,189,762 B1; effective filing date 07 July 2017)].  In addition, multi-column chromatographic systems and accompanying apparatus is disclosed in prior art references (see Ganetsos Journal of Chemical Technology and Biotechnology 1991 50:101-108), .  
Any comments considered necessary by applicant must be submitted no later than the payment 
Conclusion
	Claims 89-99, 101, 106, 107, and 113-118, reordered and renumbered 1-20 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625